Citation Nr: 1453138	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depression not otherwise specified (NOS).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, including as secondary to the service-connected PTSD with depression NOS.

5.  Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with his claims file, so is of record.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

With regards to his claim for an initial rating higher than 30 percent for his PTSD with depression NOS, the Board sees that the Veteran last had a VA compensation examination concerning this claim in October 2009, so more than 5 years ago.  And during his March 2013 videoconference hearing, he testified that his symptoms had worsened significantly since then.  So in this circumstance another VA examination is warranted reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to his claims for service connection for bilateral hearing loss, tinnitus, hypertension, and chronic kidney disease, the Board sees the Veteran has not been afforded VA compensation examinations at all concerning these remaining claims, including for medical nexus opinions concerning their etiologies.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a 
service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran testified under oath during his hearing that he had experienced hearing loss and tinnitus ever since his service.  He also testified that he believed his hypertension began in service, as he had headaches around that time, and that he was later told that headaches are a classic sign of hypertension.  In the alternative, he also testified that his hypertension may be secondary to his PTSD.  He further testified that a doctor had told him that the chronic kidney disease also being claimed was due to the long-standing hypertension.

With regards to the claim for bilateral hearing loss, the Board observes that the September 1966 Report of Medical Examination for induction notes hearing loss at 4000 Hertz.  So this claim appears to be one of entitlement to service connection for aggravation of a pre-existing condition.

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).


To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by clear and unmistakable (obvious and manifest) evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2014).


If, on the other hand, as here, a pre-existing condition was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  That said, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Therefore, a VA compensation examination and opinion are needed for the Veteran's claim of service-connected aggravation of his bilateral hearing loss.  VA examinations and opinions are needed, as well, to assist in determining the etiology of his tinnitus and hypertension - including especially insofar as their purported relationship with his military service, either directly, presumptively, or secondarily in the case of the hypertension by way of his PTSD.  To the extent he is claiming that his chronic kidney disease is related to his hypertension, this claim is dependent on the results of his VA compensation examination and opinion for his hypertension, therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this claim for service connection for chronic kidney disease pending resolution of the underlying claim for hypertension.

All current, relevant treatment records should also be obtained on remand.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the Southeast Louisiana Veterans Health Care System dated since May 2009.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination (audiological evaluation) for the Veteran's claimed bilateral hearing loss and tinnitus.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must first determine whether the Veteran has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  If he does have ratable hearing loss, an opinion is needed as to whether there is clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during his military service from October 1966 to October 1968.

With regards to the tinnitus, a medical nexus opinion is needed concerning the etiology of this condition, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from October 1966 to October 1968, even if not complained about, diagnosed, or treated during his service.

It is essential in providing responses to these questions that the designated examiner adhere to the differing standards of proof. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it.  "Unlikely" obviously tends to go against the claim.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule a VA compensation examination for comment concerning the etiology of the Veteran's hypertension.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of hypertension, then, if present, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) any hypertension is related or attributable to his military service from October 1966 to October 1968, even if not complained about, diagnosed, or treated during his service.

If the examiner finds the Veteran's hypertension is not related or attributable to service, he is asked to provide an opinion as to whether the Veteran's service-connected PTSD with depression either caused or alternatively is aggravating his hypertension.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims - including the inextricably intertwined claim for service connection for chronic kidney disease - in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




